The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of minor informalities:
a)	Replace paragraph [0001] above BACKGROUND with the following paragraph:
-- [0001] 	The present disclosure is a continuation of United States Patent Application No. 16/662,293 filed on October 24, 2019, now U.S. Patent No. 11,171,104 issued November 9, 2021. The entire disclosure of the application referenced above is incorporated herein by reference.		--
b) 	[0031]-[0038], [0040]-[0042], [0045], replace “mounting metal pads 114” with -- first mounting metal pads 114 --;
[0040]-[0042], [0045], [0047]-[0048], replace “mounting metal pads 180” with -- second mounting metal pads 180 --.
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
* A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1 and 4-10 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 6,858,941 to Ference et al (hereinafter Ference).
In re claim 1, Ference discloses an integrated circuit chip package comprising: 
- a substrate 100 comprising first mounting pads 212 unconnected to electrical connections in the substrate [Figs. 6A-C];
- a wafer comprising an IC chip 2 arranged on the substrate 100 [col. 4, ln.8], wafer comprising second mounting pads 112 that are disposed around corners of the IC chip, that extend radially outward relative to circuitry in the IC chip, that are unconnected to circuitry in IC chip 2, and that mate with the first mounting pads 212 on the substrate 100 [Figs. 6A-C], respectively;
- an underfill disposed between the IC chip 2 and the substrate 100 [Figs. 6A-C]; and
- a solder material (i.e., ball 219, in Fig. 4A, or 219’, in Fig. 4B) disposed on the first mounting pads , and bonding the first and second mounting pads 212, the solder material 219 being disposed to inherently prevent the underfill from being positioned directly underneath the corners of the IC chip 2.
Nevertheless, such functional recitation “ to prevent the underfill from being positioned directly underneath the corners of an IC chip” has not been given patentable weight because it is narrative in form unless it must be expressed as a “means” for performing the specified function, as set forth in 35 USC 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure/package to warrant the presence of the functional language.  In re Fuller, 1929 CD 172, 388 O.G. 279.

    PNG
    media_image1.png
    137
    398
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    509
    505
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    233
    434
    media_image3.png
    Greyscale

Application (Fig.14)	compared to		Ference (US Patent 6,858,941) Figs. 3, 6C 
In re claim 4, Ference discloses an IC chip package comprising:
- a wafer comprising dicing channels 120 along sides of an IC chip 1, 2 [col. 4, ln.49], and second mounting pads 112 (i.e., aligned contact pads, Figs. 2-3) extending into the dicing channels 120; and 
- when the IC chip 2 is diced, portions of the second mounting pads 112 diced, and remainders of the second mounting pads 112 being coplanar with the sides of IC chip 2 [Figs. 3, 4b & col. 5, ln.15]. 
In re claim 5, Ference discloses [Figs. 2, 5 & 8] the first mounting pads 212 aligned with the second mounting pads 112 [Figs. 6B-C].
In re claim 6, Ference discloses the first mounting pads 212 extending laterally outwards from sides of the IC chip 2 [Figs. 2-3].
In re claim 7, Ference discloses each of substrate 200 and IC chip comprising interconnect pads 214, 114 that are respectively electrically connected to the electrical connections and the circuitry, that are electrically unconnected to the first mounting pad 212 and second mounting pad 112 [Figs. 4A-B], and that are bonded using first solder material 219 (i.e., material between interconnect pads 214, 114, Fig6C)
In re claim 8, Ference discloses a second solder material (i.e., ball 219, 219’, in Figs. 4A-B) disposed on the first mounting pads , and bonding the first and second mounting pads 212, 112.
Ference, however, does not suggest the second solder material being softer than the first solder material.  It would have been obvious to a person having skills in the art to have modified the second solder material of Ference by utilizing second solder material being softer than first solder material  Since this is merely alternative layers’ material, it has been held that substituting one known material for another involves routine skill in the memory structure art MPEP 2144.06 & In re Leshin, 125 SUPQ 416
In re claim 9, Ference discloses a second solder material 219’ (i.e., 212 in Fig. 6A) disposed on the first mounting pads 212 that bonds the first and second mounting pads [,] wherein the second solder material 219’ has a greater volume than the first solder material 214 [Fig. 4B].
In re claim 10, Ference suggests the interconnect pads 214, 114 being smaller than the first and second mounting pads 212, 112 [Figs. 4B, 6A-C]. 
4.	Claims 1 and 6-10 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 7,759,805 to Beer et al (hereinafter Beer).
In re claim 1, Beer discloses an integrated circuit chip package comprising: 
- a substrate comprising first mounting pads 14 unconnected to electrical connections in substrate [Fig1];
- a wafer comprising an IC chip 10 arranged on the substrate 2, the wafer comprising second mounting pads (i.e., pad underneath ball 19, in Fig. 3) that are disposed around corners of the IC chip, that extend radially outward relative to circuitry in the IC chip, that are unconnected to circuitry in IC chip 10, and that mate with the first mounting pads 14 on the substrate 2, respectively;
- an underfill 5 disposed between the IC chip 10 and the substrate [Fig. 4]; and
- a solder material 19 disposed on the first mounting pads 14, and bonding the first and the second mounting pads, the solder material 19 being disposed to inherently prevent the underfill from being positioned directly underneath the corners of IC chip 10.
Nevertheless, such functional recitation “ to prevent the underfill from being positioned directly underneath the corners of an IC chip” has not been given patentable weight because it is narrative in form unless it must be expressed as a “means” for performing the specified function, as set forth in 35 USC 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure/package to warrant the presence of the functional language.  In re Fuller, 1929 CD 172, 388 O.G. 279.

    PNG
    media_image1.png
    137
    398
    media_image1.png
    Greyscale
 
    PNG
    media_image4.png
    231
    570
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    190
    456
    media_image5.png
    Greyscale
	
Application (Fig.14)	compared to		Beer (US Patent 7,759,805) Figs. 1, 4 
In re claim 6, Beer discloses the first mounting pads 14 extending laterally outwards from sides of the IC chip 10 [Figs. 1, 3-7].
In re claim 7, Beer discloses each of the substrate and IC chip comprising interconnect pads (i.e., pads 14, except for the leftmost & rightmost pads 14, in Fig. 1) that are respectively electrically connected to the electrical connections and the circuitry, that are electrically unconnected to the first mounting pad and the second mounting pad  (i.e., the leftmost & rightmost pads 14, in Fig. 1), and that are bonded using a first solder material (i.e., 2nd, 3rd, and 4th ball 19, in Figs. 1 & 3).
In re claim 8, Beer discloses a second solder material (i.e., the leftmost & rightmost balls 19, Fig. 1, 3) disposed on the first mounting pads , and bonding the first and second mounting pads 149.
Beer, however, does not suggest the second solder material being softer than the first solder material.  It would have been obvious to a person having skills in the art to have modified the second solder material of Beer by utilizing second solder material being softer than first solder material  Since this is merely alternative solders’ material, it has been held that substituting one known material for another involves routine skill in the IC chip art. See MPEP 2144.06 & In re Leshin, 125 SUPQ 416
In re claim 9, Beer discloses a second solder material (i.e., the leftmost & rightmost balls 19, in Fig.3-7)  disposed on the first mounting pads 14 that bonds the first and second mounting pads 12, 4. 
Beer does not suggest the second solder material 19 having a greater volume than the first solder material.  It would have been obvious to a person having skills in the art to have modified the first and second solder materials of Beer by utilizing the claimed “second solder material having a greater volume than the first solder material.”  Since these are merely materials’ sizes that may be desired for a given application, it has been held that modifying the solder materials of an IC chip art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 10, Beer suggests the interconnect pads 14 being smaller than the first mounting pads and the second mounting pads 12, 4 [Fig. 4]. 
5.	Claims 1 and 6-10 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 7,863,726 to Chow et al (hereinafter Chow).
In re claim 1, Chow discloses an integrated circuit chip package comprising: 
- a substrate 102 comprising first mounting pads 106, 110 unconnected to electrical connections in the substrate [Figs. 1-3];
- a wafer comprising an IC chip 218 arranged on the substrate 102 [col. 4, ln.8], wafer 402 comprising second mounting pads 506 that are disposed around corners 108, 112 of IC chip 218, that extend radially outward relative to circuitry in the IC chip, that are unconnected to circuitry in the IC chip 218, and that mate with the first mounting pads 106, 110 on the substrate 102 [Figs. 5, 8], respectively;
- an underfill 222, 228 disposed between the IC chip 218 and the substrate 102 [Fig. 2]; and
- a solder material 508 disposed on the first mounting pads , and bonding the first mounting pad 106, 110 and the second mounting pad 506 [Figs. 5 & 8], the solder material being disposed to inherently prevent the underfill 222, 228 from being positioned directly underneath the corners of the IC chip 218.

    PNG
    media_image1.png
    137
    398
    media_image1.png
    Greyscale
 
    PNG
    media_image6.png
    326
    480
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    208
    686
    media_image7.png
    Greyscale

Application (Fig.14)	compared to		Chow (US Patent 7,863,726) Figs. 3, 5 
Nevertheless, such functional recitation “ to prevent the underfill from being positioned directly underneath the corners of an IC chip” has not been given patentable weight because it is narrative in form unless it must be expressed as a “means” for performing the specified function, as set forth in 35 USC 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure/package to warrant the presence of the functional language.  In re Fuller, 1929 CD 172, 388 O.G. 279.
In re claim 6, Chow discloses the first mounting pads 106, 110 extending laterally outwards from sides of the IC chip 218 [Figs. 2, 5].
In re claim 7, Chow discloses each of the substrate 402 and IC chip comprising interconnect pads 502 that are respectively electrically connected to the electrical connections and the circuitry, that are electrically unconnected to the first mounting pad 106, 110 and the second mounting pad 506, and that are bonded using a first solder material 502 [Figs. 5 & 8].
In re claim 8, Chow discloses a second solder material 508 disposed on the first mounting pads , and bonding the first and second mounting pads 106, 110, 506 [Figs. 5 & 8].
Chow, however, does not suggest the second solder material being softer than the first solder material.  It would have been obvious to a person having skills in the art to have modified the second solder material of Chow by utilizing second solder material being softer than first solder material  Since this is merely alternative layers’ material, it has been held that substituting one known material for another involves routine skill in the memory structure art MPEP 2144.06 & In re Leshin, 125 SUPQ 416
In re claim 9, Chow discloses a second solder material 508 disposed on the first mounting pads 106, 110  that bonds the first and second mounting pads[,] wherein the second solder material 508 has a greater volume than the first solder material 504 [Figs. 5, 8].
In re claim 10, Chow does not suggest the interconnect pads 502 being smaller than the first and second mounting pads 106, 506.  It would have been obvious to a person having skills in the art to have modified the pads of Chow by utilizing the claimed “interconnect pads being smaller than the first and second mounting pads.” Since this is merely pads’ size/thickness that may be desired for a given application, it has been held that modifying the pads of a chip package art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
6.	Claims 1 and 6-10 are rejected under 35 U.S.C. §103(a) as being unpatentable over Daubenspeck et al (U.S. Patent No. 7,256,503) in view of Jao et al (U.S. Patent No. 7,176,555).
In re claim 1, Daubenspeck discloses an integrated circuit chip package comprising: 
- a substrate 110 comprising first mounting pads (not shown) inherently unconnected to electrical connections in the substrate [Figs. 1A-B];
- a wafer comprising an IC chip 120 arranged on the substrate, the wafer comprising second mounting pads (not shown) inherently that are disposed around corners 160a-d of the IC chip [Fig. 1A] that extend radially outward relative to circuitry in the IC chip [Fig. 1B], that are unconnected to circuitry in the IC chip 120, and that mate with the first mounting pads on the substrate 110, respectively;
- an underfill 130 disposed between the IC chip 120 and the substrate 110 [Fig. 1B]; and
- a solder material 140d disposed on the first mounting pads [Fig. 1B], and bonding the first and second mounting pads, the solder material being disposed to prevent the underfill 130 from being positioned directly underneath the corners 160a-d of the IC chip 120.

    PNG
    media_image1.png
    137
    398
    media_image1.png
    Greyscale
 
    PNG
    media_image8.png
    261
    528
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    187
    385
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    241
    326
    media_image10.png
    Greyscale

Applicant (Fig.14) VS. Daubenspeck (US Pat 7,256,503) Figs.1A-B & Jao (US Pat. 10,892,258)Fig.3
Such first and second mounting pad are known in the IC package as evidenced by Jao disclosing: 
- a wafer comprising an IC chip 122 arranged on the substrate, the wafer comprising second mounting pads 145 that are disposed around corners 126 of the IC chip [Fig. 2], that extend radially outward relative to circuitry in the IC chip, that are unconnected to circuitry in the IC chip 122 [Fig. 3], and that mate with the first mounting pads 128 on the substrate 180, respectively; and
- a solder material 140 disposed on the first mounting pads, and bonding the first mounting pads 128 and second mounting pads 145, the solder material 140 being disposed to prevent the underfill from being
positioned directly underneath the corners 126 of the IC chip 122.
	It would have been obvious to a person having skills in the art to have modified the chip package in Daubenspeck by utilizing first and second mounting pads for the purpose of interconnecting solder material to the overlying chip.
In re claim 6, Daubenspeck discloses the first mounting pads (i.e., pads located at corners 160a-d, in Fig. 1A) extending laterally outwards from sides of the IC chip 120.
In re claim 7, Daubenspeck discloses each of substrate 110 and IC chip 120 comprising interconnect pads (not shown) inherently that are respectively electrically connected to the electrical connections and the circuitry, that are electrically unconnected to the first mounting pad and second mounting pad, and that are bonded using first solder material 140 [Fig. 1B].
In re claim 8, Daubenspeck discloses a second solder material 140d [Fig. 1B] disposed on the first mounting pads, and bonding the first and second mounting pads.
Daubenspeck does not suggest the second solder material being softer than first solder material.
It would have been obvious to a person having skills in the art to have modified the second solder material of Daubenspeck by utilizing second solder material being softer than first solder material  Since this is merely alternative layers’ material, it has been held that substituting one known material for another involves routine skill in the IC chip art. See MPEP 2144.06, and In re Leshin, 125 SUPQ 416.
In re claim 9, Daubenspeck discloses a second solder material 270 [Figs. 2A-B] disposed on the first mounting pads that bonds the first and second mounting pads[,] wherein the second solder material 270 has a greater volume than the first solder material 140 [col. 4, lns.3-8].
In re claim 10, Daubenspeck suggests the interconnect pads inherently being smaller than the first and second mounting pads [Figs. 2A-B]. 
7.	Claims 4-5 are rejected under 35 U.S.C. §103(a) as being unpatentable over Daubenspeck et al (U.S. Patent No. 7,256,503), Beer et al (U.S. Patent 7,759,805), Chow et al (U.S. Patent 7,863,726) in view of Ference et al (U.S. Patent 6,858,941).
In re claim 4, since Chow, Daubenspeck or Beer discloses an individual chip package, Chow (Daubenspeck or Beer) inherently teaches or suggests the chip being diced with dicing channel.  Nevertheless, such chip being diced with dicing channel is known in the semiconductor package evidenced by Ference, teaching an analogous IC art to that of Chow (Daubenspeck or Beer), discloses:
- a wafer comprising dicing channels 120 along sides of an IC chip 1, 2 [col. 4, ln.49], and second mounting pads 112 (i.e., aligned contact pads, Figs. 2-3) extending into the dicing channels 120; and 
- when the IC chip 2 is diced, portions of the second mounting pads 112 diced, and remainders of the second mounting pads 112 being coplanar with the sides of IC chip 2 [Figs. 3, 4b & col. 5, ln.15]. 
It would have been obvious to a person having skills in the art to have modified the chip package in Chow (Daubenspeck or Beer) by utilizing a dicing channel for the purpose of dicing into chips along claimed dicing channel.
In re claim 5, Chow (Daubenspeck or Beer) discloses the first mounting pads 106, 110 aligned with the second mounting pads 506 [Figs. 5-8 of Chow, for instance].
Note:	If the above rejections under 35 U.S.C. §103 can be overcome, the pending claims are further subjected to the following Double Patenting rejections as shown below:
Non-Statutory Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
9.	Claims 1 and 4-10 are rejected on the ground of a Non-Statutory Double Patenting as being unpatentable over claims 9-18 of the conflicted U.S. Patent No. 11,171,104 to Nayini et al..
	Although the two claims sets are not totally identical of the pending claims 1 & 4-10 compared to those features (i.e., IC chip package) of the conflicted claim 1 and its dependent claims, the claims at issues are not patentably distinct from each other.
	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
10.	To inquire about this communication contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM  If attempt to call the Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000. The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 11, 2022										    /Calvin Lee/

    PNG
    media_image11.png
    7
    666
    media_image11.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815